Judgment of the Supreme Court, Bronx County (Joseph A. Cerbone, J.), rendered April 24, 1989, convicting defendant, after a jury trial, of criminal possession of a weapon in the third degree and sentencing him, as a second felony offender, to an indeterminate term of imprisonment of 3½ to 7 years, unanimously affirmed.
The only issue raised on appeal is a challenge to comments made by the prosecutor during summation. Defendant, having failed to register objection at trial, has failed to preserve his claims for appellate review as a matter of law. (CPL 470.05 [2].) We find no reason to review in the interest of justice. We do note that the comments that "the evidence speaks for itself’, that "the People have more than proven their case”, and that the evidence of guilt was "overwhelming”, taken in context, would not, standing alone, constitute error warranting reversal. Concur—Sullivan, J. P., Carro, Milonas, Smith and Rubin, JJ.